DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
According to the Amendment filed on 6/30/21, Claim 1 is amended, claims 2, 15-16 are canceled, and claims 11-14, 17-18 are withdrawn.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by MASSON et al. (US. 20140336764).
MASSON discloses an expandable interbody device fig. 5c, comprising: a structural body having an upper endplate 34a and a lower endplate 34b, wherein the upper and lower endplates are shaped to nest tightly in a closed position fig. 5b, wherein each of the upper and lower endplates include at least one angled boss 54a-54d, at least one wedge block 42a arranged between the upper and lower endplates of the structural body, wherein the at least one wedge block includes at least one angled groove 76 (that slidably receives bosses 54a-d, fig. 5c), wherein the at least one wedge block defines a wedge block opening, the wedge block opening defining a plurality of threads (paragraph 45), at least one linkage block 42b arranged between the upper and 
and lower endplates to expand cause the upper and lower endplates of the structural body to expand from the closed position fig. 5a to an intermediate position fig. 5b, and wherein the drive screw 28 is further configured to rotate and drive the at least one linkage block to expand the upper and lower endplates of the structural body from the intermediate position to an open position fig. 5c, paragraph 45, wherein the at least one wedge block is configured to disengage with the structural body at the intermediate position fig. 5b, wherein the at least one linkage block comprises one or more linkages 78a-d configured to expand the upper and lower endplates of the structural body from the intermediate position to the open position, wherein the drive screw 28 is configured to engage the at least one linkage block at the intermediate position fig. 5b, further comprising a plurality of wedge blocks arranged between the upper and lower endplates and on opposite sides of the structural body, wherein each of the wedge blocks 42a-b is threaded in an opposite-handed direction, and wherein the drive screw is configured to rotate and drive the wedge blocks in opposite directions paragraph 45, further comprising a plurality of linkage blocks 42a-b arranged between the upper and lower endplates and on opposite sides of the structural body, wherein each of the linkage blocks is threaded in an opposite-handed direction, and wherein the drive screw 28 is .

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEH RAAFAT BOLES whose telephone number is (571)270-5537.  The examiner can normally be reached on 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMEH R BOLES/Primary Examiner, Art Unit 3775